Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,9-10, 17-18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Memo et al. (US 20180322623).
As to claim 1, Memo discloses, a product defect detection method [detecting defects in objects (Abstract)], comprising:
acquiring a multi-channel image of a target product [detecting defects in objects (target products) includes: controlling, by a processor, one or more depth cameras to capture a plurality of depth images of a target object; computing, by the processor, a three-dimensional (3-D) model of the target object using the depth images; rendering, by the processor, one or more views of the 3-D model (par. [0006], Figs. 1A and 3). The image sensors 102a and 104a of the depth cameras 102 and 104 are RGB-IR image sensors (multi-channel images) (par. [0083]-[0084])];
inputting the multi-channel image to a defect detection model, wherein the defect detection model comprises a plurality of convolutional branches, a merging module, and a convolutional headbranch [Supplying by the processor the one or more views of the 3-D model to a convolutional stage of a convolutional neural network (par. [0006]). Various options are available to integrate data from the multiple images obtained of the 3-D surface from different viewpoints. For example, the method in [00111] processes all individual images with an identical convolutional architecture; data from these parallel branches is then integrated using a max-pooling module merging module), obtaining an individual descriptor vector that is representative of the surface being analyzed (convolutional headbranch) (par. [0112) and Fig. 9)];  
performing feature extraction on each channel in the multi-channel image by using the plurality of convolutional branches, to obtain a plurality of first characteristic information [the first stage CNN 1 can be applied independently to each of the n 2-D views used to represent the 3-D shape, thereby computing a set of n feature vectors f(1), f(2), . . . , f(n) (one for each of the 2-D views) (first characteristic information) (par. [0163])];
merging the plurality of first characteristic information by using the merging module, to obtain second characteristic information [In the max pooling stage, a pooled vector F (second characteristic  information) is generated from the n feature vectors (first characteristic  information) (par. [0163})]; 
performing feature extraction on the second characteristic information by using the convolutional headbranch, to obtain third characteristic information to be output by the defect detection model [The views of the target object computed in operation 420 are supplied to the convolutional stage CNN 1 of the convolutional neural network 310 in operation 440-1 to compute descriptors for pooled descriptors F (extract features). The resulting descriptors (third characteristic information) are then supplied in operation 460-1 as input to the fully connected stage CNN 2 to generate one or more defect classifications (e.g., using the fully connected stage CNN 2 in a forward propagation mode) (par. [0173] and Fig. 9)]; and 
determining defect information of the target product based on the third characteristic information [The resulting output is a set of defect classes.(par. [0173] and Fig. 9).
Claim 9 is an apparatus analogous to method claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 9. Memo further discloses at least one processor (par. [0006]) and memory (par. [0020]).
 Claim 17 is a non-transitory computer readable medium analogous to method claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 9. Memo further discloses computer readable medium (par. [0026]).
As to claim 2, Memo further discloses, wherein the acquiring the multi-channel image of the target product comprises: 
collecting a plurality of images of the target product under a plurality of collecting conditions [cameras 100 to capture depth images 14 (labeled as “point clouds” in FIG. 3) of the target object 10. In some embodiments, color (e.g., red, green, blue or RGB) cameras 150 are also used to captured additional color images of the cameras. (In some embodiments, the depth cameras 100 include color image sensors and therefore also capture color data without the need for separate color cameras 150 (par.[0103]}. The views may be among the various types of views described above, including single views or multi-views of the entire object, single views or multi-views of a separate part of the object, and single views or multi-views (e.g., with different illumination) (par. [0173])]; 
determining characteristic information of a plurality of channels based on characteristic information of the plurality of images [For example, for each virtual view, each pixel could contain a vector of data including the image value (e.g., the values of the individual color channels), the depth of the surface seen by the pixel, and its surface normal (e.g., a vector that is perpendicular to the surface at that point) (characteristic information of the images). These multi-channel images can then be fed to a standard CNN. Using a depth channel provides a descriptor extractor with additional information about the shape of the surface of the object that may not be readily detectable in the color image data (characteristic information of the plurality of channels). For example, shapes such as zippers and stitching may be more easily detected in a depth channel, and the depth of wrinkles and folds may be more easily measured in a depth channel (PAR. [0128]). ; and 
acquiring the multi-channel image of the target product based on the characteristic information of the plurality of channels [To increase the representational power of this multi-view descriptor, in some embodiments of the present invention, multiple images from the same virtual camera can be rendered, where each rendering uses a different location of the point illumination source multi-channel images are rendered based on characteristic information of the channels). Furthermore, other spatial information can be included in the rendered images as supplementary “channels.”  (par. [0128]).
As to claims 10 and 18 refer to claim 2 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memo et al. (US 20180322623) as applied to claims 1, 9 and 17 above, and further in view of Steffen Herbort et al. “An Introduction to Image-based 3D Surface Reconstruction and a Survey of Photometric Stereo Methods”, 3D Research, Vol. 2, no. 3, 1 September 2011 (2011-09-01), XP055591223, 17 pages.
As to claim 3, Memo further discloses wherein the determining the characteristic information of the plurality of channels based on the characteristic information of the plurality of images comprises: 		taking the characteristic information of the plurality of images and the three-dimensional information as the characteristic information of the plurality of channels [spatial information can be added in the rendered images. For example, for each virtual view, each pixel could contain a vector of data including the image value (e.g., the values of the individual color channels) (characterization information of the images), the depth of the surface seen by the pixel, and its surface normal (e.g., a vector that is perpendicular to the surface at that point) (three dimensional information). These multi-channel images can then be fed to a standard CNN. Using a depth channel (three dimensional information) provides a descriptor extractor with additional information about the shape of the surface of the object (characterization information of the channels) that may not be readily detectable in the color image data (par. [0128]).
Memo does not disclose, calculating three-dimensional information of the target product based on the plurality of images and an optical flow stereo network,
Herbort discloses photometric stereo (optical flow stereo) techniques for image-based 3D shape reconstruction   through the acquisition of N images Ii  with i ∈{ 0…Ni −1 } of an object under the same viewpoint with varying illumination directions (Fig. 1, Right-hand side, Section 2.2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Herbort to modify the method of Memo by calculating three-dimensional information of the target product based on the plurality of images and an optical flow stereo network in order to solve the depth data reconstruction task and provides computers with the ability to understand three-dimensional scenes and objects on the basis of two-dimensional data with widespread applications ranging from robotics and industrial quality inspection over human-machine interaction through e.g. gesture and face recognition to movies and architectural applications (Right-hand side, Section 1).
As to claims 11 and 19 refer to claim 3 rejection.
7.	Claim(s) 4, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memo et al. (US 20180322623) in view of Steffen Herbort et al. “An Introduction to Image-based 3D Surface Reconstruction and a Survey of Photometric Stereo Methods”, 3D Research, Vol. 2, no. 3, 1 September 2011 (2011-09-01), XP055591223, 17 pages as applied to claims 3, 11 and 19 above, and further in view of Chen Guanying et al., “Self-calibrating Deep Photometric Stereo Networks”, 2019 IEEE/CVF Conference on Computers Vision and Pattern Recognition (CVPR), IEEE. 15 June 2019 (2019-06-15), XP033687404, 9 pages.
As to claim 4, neither Memo nor Herbort  discloses,  wherein the optical flow stereo network comprises a light calibration network and a normal calculation network, and the three-dimensional information comprises depth information calculated by the light calibration network and surface inclination angle information calculated by the normal calculation network.
Guanying discloses an uncalibrated photometric stereo method for non-Lambertian scenes based on deep learning. Unlike previous approaches that heavily rely on assumptions of specific reflectances and light source distributions, the method is able to determine both shape and light directions of a scene with unknown arbitrary reflectances observed under unknown varying light directions. To achieve this goal, we propose a two-stage deep learning architecture, called SDPS-Net  composed of (a) Lighting Calibration Network and (b) Normal Estimation Network, which can effectively take advantage of intermediate supervision, resulting in reduced learning difficulty compared to a single-stage model. Experiments on both synthetic and real datasets show that our proposed approach significantly outperforms previous uncalibrated photometric stereo methods (Abstract , Section 4, Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Guanying to modify the combined method of Memo and Herbort by using an optical flow stereo network comprises a light calibration network and a normal calculation network, and the three-dimensional information comprises depth information calculated by the light calibration network and surface inclination angle information calculated by the normal calculation network in order to determine both shape and light directions of a scene with unknown arbitrary reflectances observed under unknown varying light directions which can effectively take advantage of intermediate supervision, resulting in reduced learning difficulty compared to a single-stage model (Abstract).
As to claims 12 and 20 refer to claim 4 rejection.
Allowable Subject Matter
8.	Claims 5-8, 13-16,  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or fairly suggest, “wherein the merging the plurality of first characteristic information by using the merging module, to obtain the second characteristic information comprises: performing channel concatenation on the plurality of first characteristic information by using a concatenation layer in the merging module, to obtain fourth characteristic information; and performing channel alignment on the fourth characteristic information by using a merging convolutional layer in the merging module, to obtain the second characteristic information with a standardized channel number“ recited in claim 5.
	Claims 6-8 and 13-16 recite similar features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/Primary Examiner, Art Unit 2665